48 F.3d 1220NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.
UNITED STATES of America, Plaintiff-Appellee,v.Abraham Jacob ALKHABAZ, a/k/a Jake Baker, Defendant-Appellant.
No. 95-1184.
United States Court of Appeals, Sixth Circuit.
March 7, 1995.

Before:  KENNEDY, KRUPANSKY, and NORRIS, Circuit Judges.

ORDER

1
Defendant has been indicted for transmitting threatening communications in interstate commerce in violation of 18 U.S.C. Sec. 875(c).  Defendant was ordered detained pending trial, and he appeals the detention order.  The government argues that the court should affirm the district court's ruling on pretrial detention.  Before the court are the briefs of the defendant and the government.  The government has also filed an emergency motion asking, in essence, that the district court be directed not to release the defendant on bond in the future.


2
Having considered the record on appeal, we conclude that the findings of the district court that no conditions of release could assure the safety of others and of the community are not clearly erroneous.  The detention order therefore is affirmed.  The emergency motion of the United States is denied since the district court may always reconsider a previous order denying release on the basis of new evidence or factors that were not taken into consideration.


3
Therefore, it is ORDERED that the detention order of February 10, 1995, is affirmed.  It further is ORDERED that the government's emergency motion for an order directing that the defendant not be released on bond is denied.